DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art of record teaches a similar composition as applied in the previous rejection, the instant amendments make the claims reasonably commensurate in scope with the inventive examples of the instant specification shown in Table 1 and the affidavit filed on 06/25/2021 which shows improved peel strength and cycle and rate characteristics. Applicant persuasively argue the relevance of volume average particle diameter with respect to peel strength and other characteristics where the prior art teaches polymer particles that include polymer A and polymer B ranging from 0.1µm to 0.7µm average diameter which is less than the claimed 0.9µm to 2.5µm volume average particle diameter of the polymer A. In addition, the prior art teaches away from the claimed range as it describes resistance may be increase for ranges above 0.7µm (see paragraph [0014] of Kang – closest prior art of record). No prior art was found to have all the limitations of claim 1 including the specific combination of components and composition of each polymer A and polymer B and the volume average particle diameter of each as recited. 
Upon an updated search, the Examiner was able to locate Murase et al. (U.S. Patent Application Publication 2015/0311490) which teaches a binder composition with a particulate polymer A and a particulate polymer B (paragraph [0026]), each having a number average particle diameter from 0.1µm to 0.9µm (see table 1) which overlaps at one end of the claimed range for the polymer A. Nonetheless, Murase also teaches away from average particles diameters higher than 0.9µm (paragraph [0031]). In addition, Murase is silent in regards to the specific combination of components and composition of each polymer A and polymer B.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
In light of the above, claims 1 and 7-10 are allowable and passed to issue.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723